Citation Nr: 0705870	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether retroactive benefits, awarded in October 2002, and 
effective from May 1995, should have all been paid at the 
rate of monthly compensation in effect in 2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973 and from May 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO.


FINDINGS OF FACT

1.  In October 2002, the RO granted the veteran a 70 percent 
evaluation for post-traumatic stress disorder (PTSD), 
effective from May 1995 (exclusive of several periods during 
which temporary total ratings had been assigned); the RO also 
granted the veteran's claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective from the same date.

2.  In calculating the veteran's retroactive benefits, the RO 
divided the time from May 1995 to October 2002 into nine time 
periods and awarded compensation at the monthly rate in 
effect during each period, taking into consideration the age 
and number of his dependents.


CONCLUSION OF LAW

The veteran's claim that his retroactive benefits should have 
all been paid at the rate of monthly compensation in effect 
in 2002 is without legal merit.  38 U.S.C.A. § 1114.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The compensation to be paid for various levels of disability 
is governed by 38 U.S.C.A. § 1114.  Periodically, the statute 
is amended to allow for cost-of-living increases.

In the present case, the evidence shows that the veteran 
filed a claim for service connection for PTSD in May 1995.  
In May 1997, the RO granted the claim, assigning a 30 percent 
evaluation therefor, effective from May 1995.  The veteran 
appealed the rating.  In October 2002, while the case was 
pending on appeal, the RO granted a 70 percent evaluation for 
PTSD, effective from May 1995 (exclusive of several periods 
during which temporary total ratings had been assigned) and 
awarded a 100 percent rating on account of unemployability 
due to PTSD, effective from the same date.  In calculating 
the veteran's retroactive benefits, the RO divided the time 
from May 1995 to October 2002 into nine time periods and 
awarded compensation at the monthly rate in effect during 
each period, taking into consideration the age and number of 
his dependents.

On appeal, the veteran disputes the method the RO used to 
calculate his retroactive award.  He points out that the 2002 
version of 38 U.S.C. § 1114 states that "if and while the 
disability is rated as total the monthly compensation shall 
be $2,163." 38 U.S.C.A. § 1114(j) (West 2002).  Based on 
that language, he argues, in essence, that all of his past 
due benefits-for the entire period from May 1995 to 2002-
should be calculated by applying the rate of compensation in 
effect in 2002.

The Board finds that the veteran's claim lacks legal merit.  
In the case of Matthews v. Nicholson, 456 F.3d 1377 (Fed. 
Cir. 2006), the United States Court of Appeal for the Federal 
Circuit (Court) considered and rejected the precise arguments 
being advanced in this case.  In short, the Court held that 
the version of 38 U.S.C. § 1114 that is in force when a 
retroactive benefit is awarded is not to be used in 
calculating retroactive awards dating back to periods where 
previous versions of the statute were in effect.  
Accordingly, the veteran's appeal must be denied as a matter 
of law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  The appeal must be 
denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


